Citation Nr: 9923900	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  99-05 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as a stomach condition.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.

This appeal arose from an August 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In June 1999, the veteran testified at a 
personal hearing before a member of the Board of Veterans' 
Appeals (Board) sitting in Jackson, Mississippi.

The issue of entitlement to an increased evaluation for the 
service-connected hypertension will be subject to the 
attached remand.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from GERD which can be related to his period of 
service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for entitlement to service connection for GERD.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The veteran's service medical records contain no mention of 
any complaints of or treatment for a stomach condition, to 
include GERD.  Significantly, he checked "no" next to 
stomach trouble during his August 1977 separation 
examination.  Moreover, the objective examination was 
negative.

The veteran was examined by VA in August 1977.  He offered no 
complaints concerning his stomach and the objective 
examination noted that his digestive system was within normal 
limits.

A VA outpatient treatment record from March 9, 1990 noted 
that the veteran's abdomen was soft without organomegaly, 
masses or tenderness.  He was hospitalized at a VA facility 
in July 1990.  He reported occasional indigestion.  The 
abdomen was nontender, nondistended and was without scars.  
Bowel sounds were normal.

VA examined the veteran in August 1998.  He reported being 
ill after meals and when upset.  He noted that stomach 
contents would come back up into his neck, which was usually 
relieved by vomiting.  He stated that he would experience 
vomiting about once a week, although this was unpredictable.  
The diagnosis was GERD by history with nausea after meals, 
relieved by vomiting.  His GERD was unpredictable, occurring 
one time per week on medications, and was probably a 
component of diabetic gastroparesis with reflux.

The veteran testified at a personal hearing before a member 
of the Board sitting in Jackson, Mississippi in June 1999.  
He reiterated his contentions that the stomach disorder from 
which he currently suffers had its onset in service.  He 
indicated that he had been given Mylanta and Maalox in 
service (which he still uses).  Therefore, he believes that 
service connection is warranted.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the objective evidence indicates that 
the veteran suffers from GERD, thus satisfying the Caluza, 
supra. requirement of the existence of a current disability.  
However, this evidence does not establish the existence of a 
disease in service.  A review of the objective service 
medical records noted no complaints of or treatment for any 
type of stomach disorder; in fact, the veteran denied the 
existence of any stomach conditions at the time of his 
separation from service in August 1977.  Since there is no 
evidence of the existence of a disease in service, the 
question of a relationship between any such disorder and his 
recently diagnosed GERD has been rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for GERD, claimed as a stomach condition, 
is denied.


REMAND

The veteran has contended, in essence, that his service-
connected hypertension is more disabling than the current 
disability evaluation would suggest.  He stated that he 
monitors his blood pressure at home and it is consistently 
high.  Therefore, he believes that an increased evaluation is 
justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran testified before a member of the Board at a 
personal hearing conducted in June 1999.  During this 
hearing, he stated that he was receiving treatment from VA; 
in fact, he indicated that he had an appointment that month.  
However, the last treatment records date from June 1998.  It 
is determined that the RO should attempt to obtain the 
veteran's treatment records prior to a final determination of 
his claim.  

Moreover, the record indicated that he was last examined by 
VA in August 1998.  Since that time, he reported blood 
pressure readings that he obtained from a self-monitor that 
were higher than those noted by the VA examination.  
Additionally, it is felt that another examination, which 
takes his recent treatment records into consideration, would 
be helpful.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Memphis, 
Tennessee VA outpatient treatment clinic 
and request copies of the veteran's 
treatment records developed between June 
1998 and the present.

2.  Once the above-noted records have 
been obtained and associated with the 
claims folder, the RO should afford the 
veteran a complete cardiovascular 
examination by a qualified physician in 
order to ascertain the nature and current 
degree of severity of the veteran's 
service-connected hypertension with 
history of arteriosclerotic heart 
disease.  The examiner should 
specifically comment upon whether his 
hypertension is manifested by diastolic 
pressure predominantly 110 or more or by 
systolic pressure predominantly 200 or 
more.  The examiner should also indicate 
whether workloads of greater than 5 METs 
but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-
ray.  All indicated special studies 
should be accomplished.  The claims 
folder, to include the records obtained 
in conjunction with this remand, must be 
made available to the examiner prior to 
the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the entire claims file has been 
reviewed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he should be provided an appropriate 
supplemental statement of the case, and an opportunity to 
respond, and the case should be returned to the Board for 
further appellate consideration if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







